DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 1 and 5, the recitation of “a hollow stabilizer disposed in a vehicle suspension mechanism part” in line 1 renders the claims indefinite because it is unclear if the body of the claim is referring to a stabilizer or a suspension mechanism part.  If the body is referring to a stabilizer, the reference to a vehicle suspension mechanism part should be removed or replace “disposed in” with “for.”  If the body of the claim is referring to a suspension mechanism part, the claim should directly claim “the suspension mechanism part comprising” in line 3.  As best understood, the claim is directed to a stabilizer and therefore has been examined as such.
With respect to claims 1 and 5, it is unclear is the “curvature” means the bending curvature (or radius) of the stabilizer or the outer contour of the tube.  As best understood, the curvature means a 
With respect to claims 1 and 5, the recitation of the degrees around the cross section renders the claims indefinite because it is unclear if the measurement is in a clockwise or a counterclockwise direction.

Allowable Subject Matter
Claims 1, 5, and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Inoue (US 4,372,576) discloses a torsion part, a bent part, an arm part, a first cross sectional part between 60 and 300 degrees centered at 0 degrees, a second cross sectional part between 120 and 240 degrees centered at 180 degrees, a third cross section part between 60 and 120 degrees centered at 90 degrees,  and a fourth cross sectional part between 240 and 300 degrees centered at 270 degrees but does not disclose  that the second cross sectional part has a curvature smaller than that of the first cross sectional part, the third having a smaller curvature than the second, and the fourth having a smaller curvature than the second. Similarly, Inoue discloses the eight regions of the stabilizer cross section but does not disclose the differences in the radius of curvatures between the regions recited in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/23/2021